Me. Justice McGowan.
-I concur in the result; but as the reference to the Fifty-fowr Bond Case may be construed as approving all that is there said, I think it proper, in order to prevent confusion hereafter, to say that I do not agree with some things said in that opinion, especially the statement that “large discretion is allowed him (the receiver) in the financial manipulation of the assets.” In my view, a receiver is not the agent of the company so as to bind it by his contracts, but simply the officer of the court. His new administration is separate and distinct from that of the company, and, without the express orders of the court, he has no right to touch the general finances of the company, but is limited to the income which arises from operating the road while under his control.
Judgment reversed.